Title: Three Letters from Dorothea Blunt, [1770–75?]
From: Blunt, Dorothea
To: Franklin, Benjamin


The letters that follow we have found impossible to date. All of them, presumably, were written after Polly Stevenson’s marriage in 1770, when Dolly began to pay Franklin more attention than before “tho not more than I have always been prompted from affection to Pay.” Prior to the wedding no correspondence exists between them, or at least none that can be dated; thereafter it was considerable if sporadic. It did not end when Franklin left England, but these three letters were obviously written while he was still there. What provoked them can only be conjectured from the contents of each, and conjecture is not easy. The reader who chases Dolly’s meaning through her words is often left breathless; her pen had trouble in conveying the thoughts tumbling in her mind.
 
I
Odiam Nov 2d. [1770, 1772–74?]
If the epithet Dear pleas’d [me] that of Friend did all that was possible to be done it pleas’d me much. Now you [expect] me to have done my preamble and come to [the] substance. I am not clear it will [have] any yet if Truth is not and [Man has] none, the love of it, I think, [appears to] me above the love of other things, [and if] I ever utter’d one I do when I declare that your Manner of expressing it is peculiarly pleasing to me, the generality of people being too much like a school Boys piece so encompass’d with flourishes that the thing itself is not enough seen to be admir’d. I am not a good similist and tho an inhabitant of the East a very bad metaphor maker so tropes and figures apart I shall in a plain and simple manner thank you and dear Mrs. Stevenson for the friendly invitation which I shall most joyfully accept one day next week, not till after Tuesday and before Sunday. It depended not on my whim but the whim of those who ride in the machine from Winchester, the coach I must come in, that if not full are so kind as to pick up crumbs by the way. I being one must be content to return to this place and try once and again. I need not desire that our Polly may be had if possible. The sweet little woman Lady B. that you would love dearly is now at my elbow and as I have been scribbling the whole Morning I feel that I ought to devote the rest of the day to her. So good evening, good night, good all, that I can wish or you can want be unto you my good sir, and all you love-this is my benediction and with this I will depart according to my word.
D: Blunt
Remember me to Mrs. S. Mr W: and C.
 
Addressed: Dr. Franklin / Craven Street / Charing Cross / London
 
II

Odiham Thursday the 9 [1770–75?]
I address my letter to you because I intend you shall pay for it for I do not imagine my coming or not coming a matter of such consequence as that I ought by all means to let you know it, tho I do know that you are too polite not to let it have the appearance of some to me. Mrs. Stevenson woud not grudge any for my good [name?] any good thing, but to people who seldom pay six groats a year for spoil’d paper, [one] groat would be thought too much, and with too much reason, to pay for being disappointed. I shall not be at Craven Street this week for some Domestic reasons that prevent Sir Chas: Blunt from Coming, but as they will not subsist after this week I shall certainly be there the second day of the next. But least you should not begin yours when I do, I shall name it-on Monday-and I think by dinner time but beg Mrs. S: not to make a stranger of me. [Think?] not to eat all up and then say “dear who should think of your not having dined at this time of the day? I have nothing in the house. Well what will you have?” But I will have mercy, which few people have, that have the assurance to write with so much freedom as I permit myself to do to you.
Pray let timely notice be given of my arrival to all the Americans that frequent your house that I have the honour of being acquainted with. I like your plain [food so?] much. They like plain food a gre[at deal?] and one best[?] for us, and woud always be most agreable to us if our tastes had not been visiated by less pure food and conversation. The days almost past, and the Night being at hand in which among other works this letter is to be conveyd to you, I must take my leave but not without first bidding you a hearty farewel and adieu.
D. Blunt
 
Addressed: Dr Franklin / Craven Street / Charing Cross
 
III.

Dear Sir
Thursday night [1770–75?]
Tho a little tired and not quite well I feel that I cou’d not retire to rest with that self complacency I wish to do whenever I resign myself to it, if I did not first address myself to the Authour of My Being of my present happiness and hopes of an hereafter in a thankfulness of heart for the many many instances of his goodness to me. And now my dear friend permit me to pay that tribute you so justly deserve for the addition of your [friendship and?] likewise for the very ple[asing manner?] in which you display it [to me and all the?] friends I live with. Indeed my [dear Sir?] you are very dear to us all, [and we all?] feel ourselves more oblig’d to you [than I?] can ever find words to express. Your manner seldom fails of producing piety and a disposedness of mind to be, and to make others happy. Rejoice in the possession of such talents, which that you may live long to exercise yourself daily in the use of is the ardent wish of your affectionate friend and much obligd Humble Servant
D: Blunt
 
Addressed: [torn] Dr Franklin
